Citation Nr: 0512666	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO denied a compensable 
rating for service-connected bilateral hearing loss. 


FINDING OF FACT

Audiometric test results obtained by VA for compensation 
purposes correspond to Level I hearing loss in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85(c), 
4.86, Table VI, and Table VII, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.
38 C.F.R. § 4.14 (2004).

The evidence of record includes a VA audiogram dated in 
November 1999.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
10
75
80
LEFT

10
10
55
70

The examining audiologist certified that average pure tone 
thresholds of the 1000, 2000, 3000, and 4000 Hertz ranges 
were 43.75 in the right ear and 36.25 decibels for the left 
ear, respectively.  Maryland CNC controlled speech 
discrimination testing revealed scores of 96 and 98 percent 
in the right and left ears, respectively.  The examiner 
indicated that the veteran's auditory sensitivity was within 
normal limits at 500 thru 4000 Hertz, severely reduced (75 to 
80 dB) at 3000 and 4000 Hertz of the right ear and moderately 
severely reduced (55dB) at 3000 Hertz and severely reduced 
(70 dB) at 4000 Hertz of the left ear.  

During a February 2004 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
65
65
LEFT

5
5
55
65

The examining audiologist certified that average pure tone 
thresholds of the 1000, 2000, 3000, and 4000 Hertz ranges 
were 36.25 in the right ear and 32.5 decibels for the left 
ear, respectively.  Maryland CNC controlled speech 
discrimination testing revealed scores of 100 and 96 percent 
in the right and left ears, respectively.  The examiner 
concluded that the veteran had normal limits through 2000 
Hertz in both ears, moderately severe sensorineural hearing 
loss from 3000 to 4000 Hertz and severe hearing loss at 8000 
Hertz.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish eleven auditory acuity levels designated from I to 
XI.  The regulations include Tables VI , VIA, and VII to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(2004).  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIA is 
to be used to assign a rating based on puretone averages 
alone.  38 C.F.R. § 4.85(c) (2004).  When the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIA is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2004).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIA is to be used, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2004).

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the results of the November 1999 and February 2004 VA 
hearing evaluations yields a numerical category designation 
of I for each ear (between zero and 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for both ears into Table VII produces a 
noncompensable disability rating. 

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Consequently, a compensable rating for bilateral hearing loss 
is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).  In other words, given the audiometric 
results as described above, the preponderance of the evidence 
is against the claim for a compensable rating for the 
service-connected bilateral hearing loss.

The Board has also considered whether the veteran's case is 
an exceptional case under the provisions of 38 C.F.R. § 3.321 
(2004).  The Board finds that the evidence does not reflect 
that the veteran's service-connected bilateral hearing loss 
has caused marked interference with employment (i.e., beyond 
that contemplated under the schedular criteria), or 
necessitated any special treatment, such that referral for 
consideration of an extra-schedular rating is warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in May 2004.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any VA or private facility.  In 
addition, in a January 2001 statement of the case, the RO 
informed the veteran that to substantiate his claim for a 
higher evaluation for service-connected bilateral hearing 
loss the evidence must demonstrate that the disability has 
increased in severity and that it has met the specific 
criteria under the relevant diagnostic code for a higher 
evaluation.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant has been told of the necessity to submit all 
pertinent evidence in his possession.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA audiological examinations regarding his 
claim of entitlement to a compensable rating for service-
connected bilateral hearing loss.  In addition, in July 2004, 
the RO sent a letter to the veteran and requested that he 
provide them with the dates of his treatment at the VA 
Medical Centers in Tomah, Kansas and Madison, Wisconsin.  The 
veteran did not responded to the RO's request.  In any event, 
VA outpatient reports, dating from 1999 to 2004, from the 
aforementioned medical facilities have been associated with 
the claims files.  As a result, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


